Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2008 Commission File Number: 000-50332 PREMIERWEST BANCORP (Exact name of registrant as specified in its charter) Oregon 93-1282171 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 503 Airport Road  Suite 101 Medford, Oregon 97504 (Address of principal executive offices) (Zip Code) (541) 618-6003 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required file such reports), and (2) has been subject to such filing requirements for the past 90 days . Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company. See definitions of accelerated filer, accelerated filer, and smaller reporting company in 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [] Smaller Reporting Company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] The number of shares outstanding of Registrant's common stock as of May 7, 2008 was 22,381,016. Form 10-Q Table of Contents Part I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Securities Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURE 22 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in 000s) (UNAUDITED) ASSETS March 31, December 31, March 31, 2008 2007 2007 Cash and cash equivalents: Cash and due from banks $ 35,231 $ 38,281 $ 24,441 Federal funds sold 2,810 10,350 - Interest-bearing CD's (less than 90 days) 496 - - Total cash and cash equivalents 38,537 48,631 24,441 Interest-bearing CD's (greater than 90 days) 398 - - Interest-bearing deposits with Federal Home Loan Bank 57 41 12 455 41 12 Investments: Investment securities available-for-sale, at fair market value 236 222 246 Investment securities held-to-maturity, at amortized cost 30,729 6,098 6,464 (fair value of $30,451 at 3/31/08, $6,072 at 12/31/07, and $6,413 at 3/31/07) Restricted equity securities 3,946 1,865 1,865 Total investments 34,911 8,185 8,575 Mortgage loans held-for-sale 940 569 814 Loans, net of allowance for loan losses and deferred loan fees 1,240,410 1,012,269 916,113 Loans, net 1,241,350 1,012,838 916,927 Premises and equipment, net of accumulated depreciation 48,500 38,795 37,540 Core deposit intangibles, net of accumulated amortization 2,991 1,516 1,887 Goodwill 71,835 20,942 20,414 Accrued interest and other assets 30,453 27,013 23,077 TOTAL ASSETS $ 1,469,032 $ 1,157,961 $ 1,032,873 LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Deposits: Demand $ 235,293 $ 199,941 $ 190,033 Interest-bearing demand and savings 456,015 375,001 398,844 Time 538,836 360,373 294,146 Total deposits 1,230,144 935,315 883,023 Federal funds purchased - 54,019 3,030 Federal Home Loan Bank borrowings 353 14,008 982 Junior subordinated debentures 30,928 15,464 15,464 Accrued interest and other liabilities 18,631 11,480 10,670 Total liabilities 1,280,056 1,030,286 913,169 COMMITMENTS AND CONTINGENCIES (Note 9) SHAREHOLDERS' EQUITY Series A Preferred Stock, no par value, 1,000,000 shares authorized, 11,000 shares issued and outstanding 9,590 9,590 9,590 Common stock - no par value; 50,000,000 shares authorized; 22,392,476 shares issued and outstanding (16,987,496 in 12/31/07 and 16,217,860 in 3/31/07) 158,129 97,266 86,065 Retained earnings 21,197 20,759 23,962 Accumulated other comprehensive income 60 60 87 Total shareholders' equity 188,976 127,675 119,704 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 1,469,032 $ 1,157,961 $ 1,032,873 See accompanying notes. 3 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Dollars in 000s, Except for Earnings per Share Data) (UNAUDITED) For the Three Months Ended March 31, March 31, 2008 2007 INTEREST AND DIVIDEND INCOME Interest and fees on loans $ 22,620 $ 19,251 Interest on investments: Taxable 220 3 Nontaxable 47 67 Interest on federal funds sold 39 37 Other interest and dividends 29 2 Total interest and dividend income 22,955 19,360 INTEREST EXPENSE Deposits: Interest-bearing demand and savings 2,285 2,430 Time 5,062 3,232 Federal funds purchased 101 74 Federal Home Loan Bank advances 42 64 Junior subordinated debentures 381 218 Total interest expense 7,871 6,018 Net Interest Income 15,084 13,342 LOAN LOSS PROVISION 3,075 200 Net interest income after loan loss provision 12,009 13,142 NONINTEREST INCOME Service charges on deposits accounts 1,083 838 Mortgage banking fees 130 198 Investment brokerage and annuity fees 343 395 Other commissions and fees 543 420 Other noninterest income 184 159 Total noninterest income 2,283 2,010 NONINTEREST EXPENSE Salaries and employee benefits 6,592 5,867 Net occupancy and equipment 1,869 1,511 Communications 524 427 Professional fees 415 214 Advertising 220 205 Other 1,904 1,480 Total noninterest expense 11,524 9,704 INCOME BEFORE PROVISION FOR INCOME TAXES 2,768 5,448 PROVISION FOR INCOME TAXES 965 2,080 NET INCOME $ 1,803 $ 3,368 EARNINGS PER COMMON SHARE: BASIC $ 0.08 $ 0.20 DILUTED $ 0.08 $ 0.19 See accompanying notes. 4 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDRS EQUITY (Dollars in 000s) (UNAUDITED) Accumulated Preferred Stock Common Stock Other Total Retained Comprehensive Shareholders' Compr ehensive Shares Amount Shares Amount Earnings Income Equity Income BALANCE - DECEMBER 31, 2006 11,000 $ 9,590 16,216,481 $ 85,906 20,663 100 116,259 Comprehensive income: Net income - 15,102 - 15,102 15,102 Other comprehensive income  Amortization of unrealized gains for investment securities transferred to held-to-maturity - (41) (41) (41) Unrealized gains on investment securities available-for-sale - 1 1 1 Comprehensive income $ 15,062 Adjustment for change in accounting principle related to EITF 06-04 - (127) - (127) Preferred stock dividend declared - (275) - (275) Common stock cash dividend declared - (2,891) - (2,891) Stock-based compensation expense - - - 306 - - 306 Repurchase of common stock - - (84,800) (1,060) - - (1,060) 5% stock dividend - - 810,457 11,703 (11,703) - - Cash paid for fractional shares - (10) - (10) Stock options exercised - - 45,358 254 - - 254 Income tax benefit of stock options exercised - - - 157 - - 157 BALANCE - DECEMBER 31, 2007 11,000 $ 9,590 16,987,496 $ 97,266 $ 20,759 $ 60 $ 127,675 Comprehensive income: Net income - 1,803 - 1,803 $ 1,803 Other comprehensive income- Amortization of unrealized gains for investment securities transferred to held-to-maturity - (12) (12) (12) Unrealized gains on investment securities available-for-sale - 12 12 12 Comprehensive income $ 1,803 Preferred stock dividend declared - (69) - (69) Common stock cash dividend declared - (1,296) - (1,296) Stock-based compensation expense - - - 156 - - 156 Repurchase of common stock - - (40,800) (435) - - (435) Stockmans Bank Acquisition - - 5,357,404 60,967 - - 60,967 Stock options exercised - - 1,017 9 - - 9 Stock options exercised pursuant to share exchange (Note 4) - - 189,958 1,115 - - 1,115 Shares exchanged in payment of option exercise consideration (Note 4) - - (102,599) (1,108) - - (1,108) Income tax benefit of stock options exercised - - - 159 - - 159 BALANCE - MARCH 31, 2008 11,000 $ 9,590 22,392,476 $ 158,129 $ 21,197 $ 60 $ 188,976 See accompanying notes. 5 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in 000s) (UNAUDITED) For the Three Months Ended March 31, March 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 1,803 $ 3,368 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 940 782 Loan loss provision 3,075 200 Deferred income taxes (104) 35 Amortization of premiums and accretion of discounts on investment securities, net (16) 3 Funding of loans held-for-sale (8,807) (6,699) Sale of loans held-for-sale 8,566 6,935 Gain on sale of loans held-for-sale (130) (57) Stock-based compensation expense 156 68 Excess tax benefit from stock options exercised (108) (64) Gain on sales of premises and equipment (23) - Write down of low income housing tax credit investment - 79 Changes in accrued interest receivable/payable and other assets/liabilities 3,521 349 Net cash provided by operating activities 8,873 4,999 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from maturities and calls of investment securities available-for-sale - 18 Proceeds from maturities and calls of investment securities held-to-maturity 5,298 575 Decrease in interest-bearing deposits with Federal Home Loan Bank 136 (5) Purchase of low income housing tax credit investment - (115) Loan originations, net (24,206) (7,406) Purchase of premises and equipment, net (895) (4,097) Cash and cash equivalents received, net of cash paid for acquisition of Stockmans Financial Group 90,814 - Net cash provided by (used in) investing activities 71,147 (11,030) CASH FLOWS FROM FINANCING ACTIVITIES: Net (decrease) increase in deposits (2,215) 3,673 Net decrease in borrowings from the Federal Home Loan Bank (32,273) (5,159) Net decrease in Federal Funds purchased (54,019) (3,805) Repurchase of common stock (435) - Dividends paid on common stock (1,296) (811) Stock options exercised 16 13 Excess tax benefit from stock options exercised 108 64 Net cash used in financing activities (90,114) (6,025) NET DECREASE IN CASH AND CASH EQUIVALENTS (10,094) (12,056) CASH AND CASH EQUIVALENTS - Beginning of the period 48,631 36,497 CASH AND CASH EQUIVALENTS - End of the period $ 38,537 $ 24,441 SUPPLEMENTAL DISCOSURE OF CASH FLOW INFORMATION Cash paid for interest $ 6,325 $ 6,182 Cash paid for taxes $ 2,930 $ 425 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Transfers of loans to other real estate owned $ 205 $- Income tax benefit of stock options exercised $ 159 $ 78 Increase in goodwill resulting from Stockmans Bank purchase price adjustment $ 50,893 $- Cash dividend declared but not yet paid $ 1,296 $- Preferred stock dividends declared $ 69 $ 69 Stock issued for acquisition of Stockmans Financial Group $ 60,967 $- See accompanying notes. 6 NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization - The accompanying consolidated financial statements include the accounts of PremierWest Bancorp and its wholly-owned subsidiary PremierWest Bank (collectively, PremierWest, the Company or the Bank). PremierWest Banks wholly-owned subsidiaries include PremierWest Investment Services, Inc., Premier Finance Company and Blue Star Properties, Inc. The Bank conducts a general commercial banking business operating in Jackson, Josephine, Douglas and Klamath counties of southern Oregon, Deschutes County in central Oregon and Sacramento, Siskiyou, Shasta, Tehama, Butte, Placer and Yolo counties of northern California. Its activities include the usual lending and deposit functions of a commercial bank, including commercial, real estate, installment and mortgage loans; checking, money market, savings and time deposit accounts; mortgage loan services; automated teller machines (ATMs); and safe deposit facilities. PremierWest Banks two principal operating subsidiaries, Premier Finance Company and PremierWest Investment Services, Inc. provide financial services that compliment and support the traditional commercial banking operations of the Bank. Premier Finance Company is engaged in the business of consumer lending and operates from independent office locations or from within PremierWest Bank branch offices in the Banks major market areas as well as from offices located in Portland, Eugene and Coos Bay, Oregon. PremierWest Investment Services, Inc. functions under an arrangement with Linsco/Private Ledger, an independent broker/dealer. Operating throughout the Banks market area, PremierWest Investment Services, Inc. offers financial and investment products including stocks, bonds, mutual funds, annuities and insurance. Basis of presentation  The consolidated financial statements include the accounts of PremierWest Bancorp and its wholly owned subsidiary. All significant intercompany accounts and transactions have been eliminated in consolidation. The interim consolidated financial statements are not audited, but include all adjustments that management considers necessary for a fair presentation of consolidated financial condition and results of operations for the interim periods presented. The balance sheet data as of December 31, 2007 was derived from audited financial statements and does not include all disclosures contained in the 2007 Annual Report to Shareholders.
